DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerold (DE 4305141).
	Regarding claim 1, Gerold (DE4305141) (Translation cited already in file wrapper, cited on IDS) teaches a volatile substance diffuser, comprising a support impregnated with volatile substances, wherein at least a portion of the volatile substances is contained in one or more first microcapsules and 
	Regarding claims 2-6 and 9, Gerold further teaches the microcapsules have different sizes (Claims 17-18), have different ratios of coating to core (Page 10 paragraphs 2-5), have different coating thicknesses (Page 10 paragraphs 2-5), include a plurality of additional microcapsules that are different than one another (Page 10 paragraphs 2-5 and claim 18), can be activated by mechanical tension (Claims 17-18, Page 10 paragraph 5 specifically points out a brittle or mechanically unstable capsule), and the support being made of cellulose (Paragraph 5 on page 10 sets forth the support is made of paper).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerold (DE4305141) in view of Macedo (US 2018/0243717).
Regarding claim 7, Gerold appears to be silent with regards to UV light.
Macedo (US 2018/0243717) teaches microcapsules that activate in response to UV light (Paragraphs [0004], [0017], [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Gerold such that the capsules are activated by UV light as taught by Macedo or alternatively to use the capsules taught by Gerold in the device taught by Macedo. One would have been motivated to do so in order to successfully activate the capsules according to known means or to use capsules of a known structure to arrive at a successfully operable microcapsule.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerold (DE4305141) in view of Jadhav (US 2007/0196410)
Regarding claim 8, Gerold appears to be silent with regards to pH. 
Jadhav (US 2007/0196410) teaches microcapsules that are activated in response to a change in pH (Paragraph [0010]).). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Gerold such that the capsules are activated by a change in pH as taught by Jadhav or alternatively to use the capsules taught by Gerold in the device taught by Jadhav. One would have been motivated to do so in order to 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/B.H./Examiner, Art Unit 1799  
/SEAN E CONLEY/Primary Examiner, Art Unit 1759